Case 1:19-cv-02079-APM Document1 Filed 07/12/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)
WILLIE RUTH SMITH, )
)
Plaintiff, )
) Civil No.
Vv. ) Formerly Case No. 2019 CA 003286 B
) Superior Court of the
NATIONAL RAILROAD PASSENGER ) District of Columbia
CORPORATION, )
)
Defendant. )
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. sections 1331, 1349, and 1441(a), National Railroad Passenger
Corporation (hereinafter “Defendant” or “Amtrak”), by its undersigned counsel, hereby notices the
removal of this action to the United States District Court for the District of Columbia. As grounds
for removal, Amtrak states:

1. On May 17, 2019, Plaintiff Willie Ruth Smith (“Plaintiff”) commenced this action
against Amtrak by filing a Complaint in the Superior Court of the District of Columbia. Plaintiffs
Complaint was assigned Case No. 2019-CA-003286B (hereinafter, the “State Court Action”).

a. On or about June 25, 2019, Amtrak was served, via hand delivery upon its resident
agent in the District of Columbia, with copies of the Summons and Complaint.

3. Pursuant to 28 U.S.C. section 1349, “[t]he district courts shall not have jurisdiction
of any civil action by or against any corporation upon the ground that it was incorporated by or
under an Act of Congress, unless the United States is the owner of more than one-half of its capital

stock.” (Emphasis added.) As Amtrak was created by an Act of Congress! and a majority of the

 

i Amtrak was created by the Rail Passenger Services Act of 1970. See 49 U.S.C. § 24101 et seq.
Case 1:19-cv-02079-APM Document1 Filed 07/12/19 Page 2 of 4

capital stock of Amtrak is owned by the United States,’ the federal courts have subject matter
jurisdiction over any action involving Amtrak, assuming the procedural requirements for removal
have been followed. Aliotta v. National Railroad Passenger Corp., 315 F.3d 756, 758 n.1 (7th Cir.
2003) (explaining that pursuant to 28 U.S.C. sections 1331 and 1349, “federal courts have
jurisdiction over all cases involving Amtrak, regardless of the cause of action”); Maryland Transit
Admin. v. AMTRAK, 372 F. Supp. 2d 478, 479 n.2 (D. Md. 2005) (noting that, as Amtrak was
organized under the Rail Passenger Act of 1970 and as the United States owns more than half its
stock, subject matter jurisdiction was proper under 28 U.S.C. sections 1331 and 1349); Estate of
Wright v. Illinois Central Railroad, 831 F. Supp. 574 , 574 (S.D. Miss. 1993) (denying motion to
remand; noting that Amtrak was created by an Act of Congress and that the United States owns
greater than fifty percent of Amtrak’s capital stock).

4. Pursuant to 28 U.S.C. section 1441 (a), any civil action over which the federal courts
have original jurisdiction, but which is brought in state court, may be removed to the district court of
the United States that embraces the place where such action is pending. This removal is to the
district court of the United States for the district and division that includes the District of Columbia,
the jurisdiction where the State Court Action is pending.

S This Notice of Removal is being filed within 30 days after Amtrak was served with a
summons and complaint in this action. Accordingly, this Notice of Removal is timely filed
pursuant to 28 U.S.C. section 1446 (b).

6. Amtrak is the sole defendant in this action and consents to this removal.

i Pursuant to 28 U.S.C. section 1446 (a), a true and legible copy of all process,

pleadings, and orders served in the State Court Action as of this date are attached hereto as Exhibit

 

° The United States government, through its Department of Transportation, owns all of Amtrak's

issued and outstanding preferred stock. See National Railroad Passenger Corporation and Subsidiaries
Consolidated Financial Statements at Note 2.
Case 1:19-cv-02079-APM Document1 Filed 07/12/19 Page 3 of 4

8. A Notice of Filing of Notice of Removal, attaching a copy of this Notice of
Removal, is being filed on this date with the Clerk of the Superior Court of the District of Columbia,
and is being served on Plaintiff's counsel as required by 28 U.S.C. section 1446 (d). A copy
(without attachments) of the Notice of Filing of Notice of Removal filed in the State Court Action is
attached hereto as Exhibit B.

WHEREFORE, National Railroad Passenger Corporation respectfully requests that this
Notice of Removal be accepted and that the State Court Action be removed to the United States

District Court for the District of Columbia.

Respectfully submitted,

/s/ Jason_R. Engel

Jason R. Engel, Esq. (Bar No. 480893)
Ifeanyi O. Ezeigbo, Esq. (Bar No. MD0089)
Bonner Kiernan Trebach & Crociata, LLP
One Park Place, Suite 425

Annapolis, Maryland 21401

Telephone: (443) 263-2800

Facsimile: (443) 263-2935

Email: jengel@bonnerkiernan.com

Email: iezeigbo@bonnerkiernan.com
Counsel for Defendant,

National Railroad Passenger Corporation
Case 1:19-cv-02079-APM Document1 Filed 07/12/19 Page 4 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WILLIE RUTH SMITH,
Plaintiff,

Vv.

NATIONAL RAILROAD PASSENGER,

CORPORATION,

Defendant.

 

)
)
)
)
) Civil No.
) Formerly Case No. 2019 CA 003286 B
) Superior Court of the
) District of Columbia
)
)
)
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on this 12” day of July, 2019, a copy of the foregoing

Notice of Removal was mailed first class, postage prepaid, to:

Stephen M. Weisbaum, Esq.
The Weisbaum Law Firm

51 Monroe Place, Suite 1901
Rockville, MD 20850

(301) 279-0977

Counsel for Plaintiff

C. Perrin Rome, III, Esq.

Rome, Arata, Baxley, & Stelley, LLC
650 Poydras Street, Suite 2017

New Orleans, LA 70130

(504) 522-9980

Counsel for Plaintiff

/s/ Jason R. Engel

Jason R. Engel, Esq. (Bar No. 480893)
Ifeanyi O. Ezeigbo, Esq. (Bar No. MD0089)
Bonner Kiernan Trebach & Crociata, LLP
One Park Place, Suite 425

Annapolis, Maryland 21401

Telephone: (443) 263-2800

Facsimile: (443) 263-2935

Email: jengel@bonnerkiernan.com

Email: iezeigbo@bonnerkiernan.com
Counsel for Defendant,

National Railroad Passenger Corporation
